Citation Nr: 0818367	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right forearm, hand peripheral neuropathy status 
post transposition (dominant).

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic gastritis, history of duodenal cap ulcer.

3.  Entitlement to an initial evaluation in excess of 0 
percent for chronic pes planus, bilateral.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for irritable bowel 
syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In September 
2005, the RO denied service connection for a low back 
condition; granted service connection for right forearm, hand 
peripheral neuropathy status post transposition (dominant) 
assigning a 10 percent evaluation; granted service connection 
for chronic gastritis, history duodenal cap ulcer, assigning 
a 10 percent evaluation; and granted service connection for 
chronic bilateral pes planus, assigning a 0 percent 
evaluation; all ratings effective January 1, 2005.  The RO 
denied service connection for irritable bowel syndrome in 
June 2006.  In February 2008, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  A transcript of the hearing is of record.

The transcript reflects that the veteran submitted additional 
records at the hearing with a waiver of RO consideration, but 
no such records are reflected in the claims file.

The issues of entitlement to service connection for a back 
condition and irritable bowel syndrome, and increased ratings 
for gastritis and neuropathy of the right forearm and hand 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's pes planus symptoms are manifested by 
complaints of pain on standing after five minutes and after 
walking more than 20 minutes, stiffness, and objective 
findings of calluses.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with general notice of the 
criteria for assigning disability ratings and effective dates 
in March 2006.  While the notice was not provided prior to 
the initial adjudication of the original service connection 
claim in September 2005, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2007 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown due to this 
untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claim.  However, VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the increased rating claim for pes planus has 
not been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for pes planus, as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id.  Specifically, the veteran submitted a statement dated in 
August 2006 and testimony during the February 2008 hearing 
documenting how his pes planus caused callosities and pain 
when walking, which are relevant criteria for receiving a 
higher rating under the applicable diagnostic code.  He also 
has described how his pes planus affects his employment and 
daily life on VA examination reports dated in May 2005 and 
February 2007.  These actions by the veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  The veteran's 
representative also is presumed to have basic knowledge of VA 
law and to have imparted this knowledge to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the pes planus disability, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
asserted in the 2008 hearing that his VA examinations for his 
pes planus disability were insufficient because the examiner 
did not look at or document the calluses on the bottom of his 
feet.  The claims file, however, includes pictures of the 
calluses on the bottoms of the veteran's feet; and the 
examiner specifically commented on the February 2007 VA 
examination report that the veteran had calluses on the 
bottoms of his feet.  Thus, the examinations are considered 
adequate for rating purposes.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for pes planus in September 
2005, assigning a 0 percent evaluation, effective January 1, 
2005.  The veteran appeals this action.  He contends that he 
is entitled to a higher rating because he has callosities and 
pain when walking.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's pes planus is rated as 0 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired 
flatfoot.  Mild acquired flatfoot with symptoms relieved by 
built-up shoe or arch support will result in a noncompensable 
(0 percent) rating. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
A compensable evaluation of 10 percent requires evidence of 
moderate unilateral acquired flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-achillis, pain on manipulation and use of the feet.  
Severe unilateral acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities will result in the award 
of a 20 percent rating.  The highest evaluation allowable, 
pursuant to this diagnostic code, for impairment resulting 
from unilateral acquired flatfoot, 30 percent, requires 
evidence of a pronounced disability with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation which is not improved by orthopedic shoes or 
appliances. 

A May 2005 VA examination report shows complaints of pain and 
stiffness in the feet after standing for quite a while.  
Otherwise, there was no sweating, heat, redness, 
fatigability, or lack of endurance.  The only treatment given 
was inserts.  There were no flare-ups, crutches, brace, cane, 
or corrective shoes used, or surgery.  There was no painful 
motion elicited during the examination and no additional 
limitation of function because of pain.  There also was no 
edema, instability, weakness, or tenderness.  The veteran ha 
had a normal gait with no unusual shoe wear.  He also had no 
skin or vascular changes, and good posture on standing, 
supination, pronation, and rising of toes and heels.  There 
were no hammertoes or hallux valgus, and good alignment of 
Achilles tendon.  

A February 2007 VA examination report shows complaints of 
lack of balance when the veteran took his shoes off and 
calluses on his left foot.  He also complained of pain at 
rest and on standing more than five minutes or walking more 
than 20 minutes, weakness, and stiffness.  There was no 
swelling, heat, redness, fatigability, or lack of endurance.  
The veteran reported that the period of flare-up was a rate 
of 6 to 9 out of 10 and occurred daily lasting from 20 
minutes to the whole day.  Precipitating factor was standing 
more than five minutes and walking more than 20 minutes.  
Alleviating factor was soaking the feet.  He estimated 100 
percent limitation of motion during a flare-up.  He wore shoe 
inserts.  On physical examination, he had no rigidity of the 
toes and the joints did not have pain on motion.  Repetitive 
motion testing was performed and the veteran had no loss of 
motion from repetitive use.  His gait was linear and he had 
normal balance and propulsion.  He had three calluses on the 
sole of the left foot inferior to the left great toe 
measuring 0.5 cm and 1.0 cm in circumference.  There was no 
breakdown or unusual shoe pattern that would indicate 
abnormal weight-bearing.  There was no skin or vascular 
changes.  He had normal posture on standing, squatting, 
supination, pronation, and rising on the toes and heels.  
There were no hammertoes, high arch, claw foot or other 
deformity.  The weight-bearing and non-weight-bearing 
alignment on standing was median or within normal limits.  
There was no malalignment of the Achilles tendon.  His feet 
were not laterally displaced; there was no valgus.   He did 
not have malalignment of the forefoot or midfoot or hallux 
valgus.    

The veteran's pes planus symptoms are manifested by 
complaints of pain on standing after five minutes and after 
walking more than 20 minutes, stiffness, and objective 
findings of calluses.  While the veteran has calluses and 
pain on use of the feet, these findings do not warrant the 
next higher 10 percent evaluation under Diagnostic Code 5276.  
His Achilles tendons had good alignment and his weight-
bearing line was normal.  He also had a normal gait with 
normal balance and propulsion, good posture on standing, 
supination, pronation, and rising of toes and heels, and no 
unusual shoe wear that would indicate abnormal weight-
bearing.      

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain and stiffness in the feet.  
Although he estimated 100 percent limitation of motion during 
a flare-up, he had no loss of motion from repetitive use on 
repetitive motion testing performed in 2007.  The minimal 
functional impairment in the bilateral feet is considered by 
the 0 percent rating assigned.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

"Staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) have 
been considered.  However, the impairment in the feet has 
been relatively consistent throughout the appeals period.  
Thus, the application of staged ratings is not appropriate.  

An extra-schedular rating also does not apply.  Referral 
under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
testified that he has to walk around a lot for his job, which 
causes his calluses.  He also mentioned on the February 2007 
VA examination report that he has to walk around a three-acre 
compound as manager for a towing company, which causes pain 
and fatigue.  While the veteran's pes planus impairment is 
shown to affect his ability to walk around at work, the 
evidence does not rise to the level of marked interference 
with employment.  The record also does not show any frequent 
periods of hospitalization due to the pes planus disability.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more closely approximates the criteria for a 0 
percent rating for pes planus.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for 
increase and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for chronic pes planus, bilateral is denied.


REMAND

The veteran should be contacted to request that he resubmit 
the medical evidence he provided at the time of the February 
2008 hearing, with a waiver of RO consideration (if desired).  
As noted, the evidence submitted with a waiver at the 2008 
hearing is not in the claims file.  

The veteran seeks service connection for a low back 
condition.  The record shows complaints of low back pain in 
service since 1993.  January 2003 and June 2004 in-service x-
ray examination reports note an impression of a normal lumbar 
spine.  A July 2004 physical therapy report in service shows 
a diagnosis of possible lumbar degenerative joint disease.  
After service, a May 2005 VA examination report shows there 
was no clinical or radiological evidence of any lumbosacral 
spine disorder but that the pain could be explained on the 
basis of his service-connected flatfeet.  An August 2006 
military hospital record shows the thoracolumbar spine 
demonstrated full range of motion but with obvious 
discomfort.  The veteran was tender to palpation on the right 
paraspinal at L2-4.  A separate August 2006 military hospital 
record shows low back pain with some spasm and decreased 
range of motion.

While the veteran has had continuous symptoms of back pain 
since service in 1993, it is unclear on the basis of the 
evidence of record whether he has a present lumbar spine 
disability.  He has not had a VA examination since 2005 and 
more recent medical records show complaints of spasm and 
decreased range of motion in the lumbar spine.  The veteran 
should be afforded another VA examination to determine 
whether the more recent findings can be attributed to a 
disabling condition which had its onset in service.

The veteran seeks service connection for irritable bowel 
syndrome.  The service medical records document ongoing 
complaints of bloating, diarrhea, nausea, and stomach pain 
since 1986.  However, other than a March 2004 finding of 
questionable irritable bowel syndrome, these symptoms were 
attributed to his service-connected diagnosis of gastritis.  
A May 2004 in-service upper gastrointestinal series showed an 
impression of deformed duodenal cap with changes of healed or 
healing duodenal ulcer.  Post-service medical records 
continue to document diagnoses of chronic gastritis and 
peptic ulcer.  However, a June 2006 military hospital record 
also notes that the veteran's symptoms of alternating 
diarrhea and constipation and generalized abdominal pain were 
consistent with irritable bowel syndrome, which was a 
longstanding problem.  The physician later noted that current 
diagnoses included bowel irregularity secondary to irritable 
bowel syndrome.  Thus, it appears that the veteran has 
separate disabilities of irritable bowel syndrome and chronic 
gastritis.  For this reason, a medical opinion should be 
provided to determine whether the present diagnosis of 
irritable bowel syndrome is related to service.

Additional evidence also is necessary with respect to the 
veteran's initial increased rating claims for right 
forearm/hand peripheral neuropathy and chronic gastritis.  He 
was last examined for these conditions in January and 
February 2007, respectively.  He testified at the 2008 
hearing, however, that both of his conditions had since 
worsened.  He indicated that his gastritis symptoms were a 
lot worse and continual with a lot more gurgling and stomach 
pain.  He also mentioned that his peripheral neuropathy 
symptoms were more severe in that he has loss of grip 
strength, which affects his ability to use his hand to write 
with.  As the veteran has testified as to a worsening in his 
conditions since his VA examinations in January and February 
2007, he should be provided VA examinations to determine the 
present level of his peripheral neuropathy and gastritis 
disabilities.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to request that he 
resubmit the medical evidence he provided 
at the time of the February 2008 hearing.  

2.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claims for peripheral 
neuropathy of the right forearm/hand and 
gastritis.  The letter should inform the 
veteran to submit evidence demonstrating a 
worsening of disability and the effect the 
worsening has on the veteran's employment 
and every day life.  The letter also 
should include a copy of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516-8515 for 
peripheral neuropathy of the right 
forearm/hand, and 38 C.F.R. § 4.114, 
Diagnostic Codes 7305 and 7307 for 
gastritis.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a present 
disabling condition in his lumbosacral 
spine and if so, whether it is at least as 
likely as not related to service or the 
service-connected pes planus.  All 
necessary x-ray and MRI studies should be 
performed.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Schedule the veteran for a VA 
gastroenterology examination to determine 
whether the veteran's present diagnosis of 
irritable bowel syndrome is at least as 
likely as not related to service.  To the 
extent possible, the examiner should 
differentiate between any symptoms of 
irritable bowel syndrome and the service-
connected chronic gastritis.  All 
necessary studies should be performed.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

5.  Schedule the veteran for a VA 
neurological examination by a physician to 
determine the present severity of his 
service-connected peripheral neuropathy of 
the right forearm/hand.  The claims file 
should be made available to and be 
reviewed by the examiner.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected peripheral neuropathy of 
the right forearm/hand including any 
functional impairment.  Any indicated 
studies, including electromyographic (EMG) 
studies should be performed.

(b)  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected peripheral 
neuropathy of the right forearm/hand on 
his ability to work.

The rationale for all opinions expressed 
should be provided.

6.  Schedule the veteran for a VA 
gastroenterology examination to determine 
the present severity of his service-
connected gastritis.  The claims file 
should be made available to and be 
reviewed by the examiner.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected gastritis.  Any 
indicated studies, including endoscopy 
studies should be performed.  To the 
extent possible, the examiner should 
differentiate between the gastritis 
symptoms and any symptoms attributable to 
irritable bowel syndrome.

(b)  The examiner should state whether the 
veteran's symptoms include any findings of 
duodenal ulcer and if so, whether the 
symptoms are mild with recurring symptoms 
two or three times a year averaging 10 
days in duration or with continuous 
moderate manifestations; moderately 
severe, less than severe but with 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or severe, pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations 
of anemia and weight loss productive of 
definite impairment in health.

(c)  The examiner should state whether the 
veteran has hypertrophic gastritis 
identified by gastroscope and state 
whether it is chronic with small nodular 
lesions and symptoms; chronic with 
multiple small eroded or ulcerated areas 
and symptoms; or chronic with severe 
hemorrhages or large ulcerated or eroded 
areas.  Any underlying conditions 
attributable to the gastritis also should 
be identified.

(d)  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected gastritis on 
his ability to work.

The rationale for all opinions expressed 
should be provided.

7.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) reflecting review of any additional 
evidence submitted by the veteran, to 
include the resubmission of the evidence 
present at his prior Board hearing, and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


